                                                                                    USDC SONY
                              UNITED STATES DISTRICT COURT                                                      I
                                                                                    DOCUMENT
                             SOUTHERN DISTRICT OF NEW YORK                                                      I
                                                                                    ELECTRONI CALLY FI LED
 -------------------------------------------------------------- X                   DOC #:              C
 ANTOINE MATTHEWS ,                                                                 DATE FILED: 2//
                                                                                                 ,
                                                                                                    2-/:»::>J-O
                                                                                                      I

                                        Plaintiff,                  ORDER
             -v.-
                                                                    15 Civ. 3922 (AKH)
 HEWLETT-PACKARD COMPANY,

                                          Defendant.
 -------------------------------------------------------------- X

AL VINK. HELLERSTEIN, U.S.D.J.:

                 For the reasons stated on the record at the conference held on February 11, 2020,

claims 4, 5, 6, and 9 of Plaintiffs Complaint are hereby dismissed, without costs, and without

prejudice to any other outstanding claim.




                    SO ORDERED.

Dated:           February/ ~20
                 New York, New York
                                                                    United States District Judge




                                                        1
